Citation Nr: 1309970	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  11-22 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Christopher Loiacono



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active military duty from February 1970 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  A June 2012 rating decision granted an increased rating of 100 percent for posttraumatic stress disorder (PTSD), effective April 29, 2011, with a 70 percent rating for PTSD, effective May 21, 2012; basic eligibility to Dependents' Educational Assistance was established from April 29, 2011 and a total disability rating based on individual unemployability due to service-connected disability was granted effective May 21, 2012.

Although there is a March 2013 statement from the Veteran's representative on file in which it is noted that, on January 30, 2013, he had "drafted a letter" to the Board withdrawing as the Veteran's representative of record, the Board notes that because there is no written submission on file in which the representative formally withdrew as the Veteran's representative, he is still considered the Veteran's representative of record for this appeal.

Based on the Veteran's prior request, a videoconference hearing was scheduled with the undersigned Veterans Law Judge on March 14, 2013.  According to a VA Form 21-4138, Statement In Support Of Claim, from the Veteran, received by VA on March 4, 2013, he wished to withdraw his claim for service connection for tinnitus, he wished to withdraw his request for a hearing, and he wished to withdraw his appeal.  Because the Veteran specifically requested the withdrawal of the issue of entitlement to service connection for tinnitus only, the Board finds that his claim for entitlement to service connection for bilateral hearing loss is still on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent evidence of record that the Veteran has hearing loss disability for VA purposes.
2.  In a letter dated March 4, 2013, subsequent to certification of the appeal to the Board, and received prior to the promulgation of a Board decision in the appeal, the Veteran requested withdrawal of the appeal as to the issue of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service; nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2012).   

2.  The criteria for withdrawal of the appeal for service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The Veteran was also informed of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  No additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiological evaluation with nexus opinion was obtained in May 2010 and added to the claims files.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims files.  The examiner considered all of the pertinent evidence of record and provided a rationale for the nexus opinion on file.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Claim for Service Connection for Hearing Loss

The Veteran seeks service connection for bilateral hearing loss as a result of service exposure to acoustic trauma. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In the case of sensorineural hearing loss, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

As noted above, in order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  As such, the Board must first consider whether hearing loss disability pursuant to 38 C.F.R. § 3.385 was demonstrated at any time since receipt of the claim for service connection.

The Veteran's service treatment records do not reveal any complaints or findings indicative of hearing loss, including on separation medical examination in January 1973.  Audiograms in December 1969, April 1970, and January 1973 show ISO bilateral decibel thresholds from 500 to 4000 hertz of no more than 5 decibels.

On VA audiological evaluation in May 2010, which included review of the claims files, the Veteran said that he was exposed to acoustic trauma in service as a helicopter crew chief, mechanic, and door gunner.  Audiological testing showed pure tone thresholds of 25 decibels or lower at 500, 1000, 2000, and 3000 hertz in both ears and at 4000 hertz in the right ear; there was a pure tone threshold of 35 decibels at 4000 hertz in the left ear.  Word recognition scores were 96 percent in the left ear and 98 percent in the right ear on the Maryland CNC test.  The VA audiologist concluded, based on a review of the claims files showing no hearing loss in service, and the results of the current audiological evaluation, that the Veteran's current hearing loss were less likely as not caused by or a result of noise exposure in service.  

VA treatment reports from September 2006 through September 2012 do not demonstrate the presence of hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.

Based on the above evidence, the Board finds that the evidence of record fails to establish, at least in equipoise, that the Veteran has hearing loss disability due to service.  The evidence reveals that there were no complaints or findings of hearing loss in service, including on separation audiological evaluation in January 1973, and no post-service complaints or findings of hearing loss until a number of years after service discharge.  See Hensley v. Brown, 5 Vet App 155 (1993).   Moreover, the only nexus opinion on file, in May 2010, which is based on a review of the claims files and an audiological evaluation, is probative evidence against the claim.  Most significant, however, the Board also notes that there has been no clinical demonstration of hearing loss disability for VA purposes during the pendency of the appeal, to include the audiological results on VA examination in May 2010.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 , as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely hearing loss disability, there can be no valid claim. 

The lay statements on file have been taken into consideration in this case.  Although the Veteran is competent to report his hearing symptoms, the Board finds that the Veteran is not competent to opine as to whether any current hearing loss meets the criteria necessary to diagnose hearing loss "disability" pursuant to 38 C.F.R. § 3.385.  Such is a complex medical matter of which the Veteran has not been shown to have any medical training.

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have hearing loss disability as a result of service.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Claim for Service Connection for Tinnitus 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a signed written statement from the Veteran dated March 4, 2013, and received by VA on the same day, it was indicated that he wished to withdraw the appeal of the issue of entitlement to service connection for tinnitus.  Therefore, the Board does not have jurisdiction to review the appeal with respect to the issue of entitlement to service connection for tinnitus; and dismissal is warranted. 



ORDER

Service connection for bilateral hearing loss is denied.

The appeal for entitlement to service connection for tinnitus is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


